DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s response filed on 11/08/2021.
	 
Claim 1 is amended; and claims 2-5, 7-13, 16, and 17 are unchanged; therefore, claims 1-5, 7-13, 16, and 17 are pending in the application, of which, claims 1 and 13 are presented in independent form.

In light of Applicant’s amendments, the objection to claim 1 is withdrawn.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
	The applicant argues that the van de Ruit reference does not teach the a “content assertion” that includes a “hash” generated from both “a hash of the first piece of digital content” and “a hash of the second piece of content” arguing that hashes for a “block of transactions” is not hashes for digital content (pgs. 9-10 of Response), the examiner respectfully disagrees. van de Ruit [0154] does not restrict the hash calculation to transactions. The hash identifier is part of the new block being added to the chain. Gaidar, Fig. 3 and [0077]-[0082], discloses creating new content and adding the new content with associated metadata to a blockchain (i.e. new block). van de Ruit, [0154]-[0155], discloses a new block (i.e. content assertion) may comprise an identifier generated by block constructor. A hash is computed using a hash unit over the new block. The identifier comprises a first hash over all or part of the new block (i.e. a hash of the second piece of digital content), and a second hash of the previous block (i.e. a hash of the first piece of digital content). The new content added to blockchain of Gaidar are the new blocks of van de Ruit. Examiner interprets that blocks of the blockchain to be digital content and new blocks are content assertions of digital content. Examiner interprets the first hash of the new block as the hash of the second piece of digital content and the second hash of the previous block as the hash of the first piece of digital content. Examiner further interprets the new block comprising an identifier to be a content assertion comprising a hash generated from the first hash and second hash. Therefore, the combination of Gaidar and van de Ruit does teach “generating a content assertion, the content assertion comprising a hash generated using the hash of the first piece of digital content and a hash of the second piece of content;”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gaidar et al. (U.S. Pub. No. 2018/0068091, previously cited), hereinafter Gaidar, in view of van de Ruit et al. (U.S. Pub. No. 2019/0190719, which claims foreign benefit from European Application No. 17207913.9 filed 12/18/2017, previously cited), hereinafter VDR.

Regarding independent claim 1, Gaidar teaches a method performed by a content processing system comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the content processing system to perform the method, the method comprising: (Gaidar, [0122] and [0127], discloses a client platform with a processor and non-transitory machine accessible medium used for storing the instructions which are executed by the processor.) 
processing a first piece of digital content to generate a second piece of digital content; (Gaidar, [0015], discloses content as "digital or electronic information that was produced at least in part by a person". Gaidar, [0059], discloses a user at client platform may obtain and modify content. The content that was created may be referred to as “old content” and the modified content from the user may be referred to as “new content.”) 
generating a content manifest, the content manifest comprising a hash of at least the first piece of digital content; (Gaidar, [0066], discloses "a source of unstructured content may be instrumented with metadata using a manifest or with invisible markup. At least one form of metadata may include a backward reference to the author or origin of each content item." Gaidar, [0068], discloses automatically computing a content identifier for old content using a hash function. Applicant's specification [0070] discloses "manifest 308 may comprise information providing an identity of a content transcoding service, and identity of a content producer, and a hash of the original content".)
securely associating the content manifest with the second piece of digital content; (Gaidar, [0018], discloses a protected piece of content has a corresponding shadow image in a DRM blockchain. A DRM engine enables a client platform to obtain the shadow image for a content item from a node in the blockchain system, checks the content item against the shadow image to verify that they match, and if the current user then modifies the content, the DRM engine ensures that those changes are added to the DRM blockchain. Gaidar, [0066], discloses "a source of unstructured content may be instrumented with metadata using a manifest or with invisible markup. At least one form of metadata may include a backward reference to the author or origin of each content item.") 
generating a content assertion (Gaidar, Fig. 3 and [0077]-[0082], discloses a client DRM engine may determine whether a user of client platform has modified old content and thereby creating new content. If the content has been modified, client DRM engine may automatically update the metadata for the content by adding to the metadata to identify the author of the changes, what exactly has changed, the time of each change, etc. An upload manager creates a new shadow image and includes all of the new metadata for the current changes and uploads the new shadow image to be added to DRM blockchain and then upload the new content to a server platform. Examiner interprets a shadow image along with its metadata being added to a DRM blockchain as a content assertion to a trusted ledger. Gaidar, [0095], discloses that all of the shadow images in the DRM blockchain associated with a particular item of content are recorded in order and timestamped.)
transmitting the content assertion to a trusted assertion management system for recordation in a trusted ledger; (Gaidar, Fig. 3 and [0077]-[0082], discloses a client DRM engine may determine whether a user of client platform has modified old content and thereby creating new content. If the content has been modified, client DRM engine may automatically update the metadata for the content by adding to the metadata to identify the author of the changes, what exactly has changed, the time of each change, etc. An upload manager creates a new shadow image and includes all of the new metadata for the current changes and uploads the new shadow image to be added to DRM blockchain and then upload the new content to a server platform. Examiner interprets a shadow image along with its metadata being added to a DRM blockchain as a content assertion to a trusted ledger. Gaidar, [0095], discloses that all of the shadow images in the DRM blockchain associated with a particular item of content are recorded in order and timestamped.) and
transmitting the first piece of digital content and the securely associated content manifest to a second system. (Gaidar, [0064]-[0071], discloses downloading content from a remote data processing system by automatically retrieving the shadow image for each of the content items from DRM blockchains using a content identifier from a manifest or with invisible markup. At least one form of metadata may include a backward reference to the author or origin of each content item. The content identifier for old content is automatically calculated using a hash function. The metadata for old content may include data to identify the server from which old content was obtained, the time of creation for old content, the author of old content, etc. Applicant's specification [0070] discloses "manifest 308 may comprise information providing an identity of a content transcoding service, and identity of a content producer, and a hash of the original content".)
However, Gaidar does not explicitly teach generating a content assertion, the content assertion comprising a hash generated using the hash of the first piece of digital content and a hash of the second piece of digital content; 
On the other hand, VDR teaches generating a content assertion, the content assertion comprising a hash generated using the hash of the first piece of digital content and a hash of the second piece of digital content; (VDR, [0154]-[0155], discloses a new block (i.e. content assertion) may comprise an identifier generated by block constructor. A hash is computed using a hash unit over the new block. The identifier comprises a first hash over all or part of the new block (i.e. a hash of the second piece of digital content), and a second hash of the previous block (i.e. a hash of the first piece of digital content). Examiner interprets that blocks of the blockchain to be digital content and new blocks are content assertions of digital content. Examiner interprets the first hash of the new block as the hash of the second piece of digital content and the second hash of the previous block as the hash of the first piece of digital content. Examiner further interprets the new block comprising an identifier to be a content assertion comprising a hash generated from the first hash and second hash.)
VDR [0095] teaches a blockchain management system. The blockchains of VDR can be the DRM blockchains of Gaidar. The blocks of VDR can be the shadow images of Gaidar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the digital rights management (DRM) system of Gaidar to incorporate the teachings of blockchain management system of VDR because both address the same field of digital content integrity protection systems utilizing blockchains and by incorporating VDR into the Gaidar provides the digital rights management (DRM) system the ability to generate content assertions containing a hash generated using the hash of a first piece of digital content and a hash of a second piece of content.
One of ordinary skill in the art would be motivated to do so as to provide an additional way to verify the reliability or trustworthiness of a particular blockchain, as taught by VDR [0007].
 
Regarding claim 2, Gaidar, in view of VDR, teaches the method of claim 1, wherein processing the first piece of digital content comprises at least one of modifying the first piece of digital content, transforming the first piece of digital content, editing the first piece of digital content, transcoding the first piece of digital content, formatting the first piece of digital content, and enhancing the first piece of digital content. (Gaidar, [0015], discloses content as "digital or electronic information that was produced at least in part by a person". Gaidar, [0059], discloses a user at client platform may obtain and modify content. The content that was created may be referred to as “old content” and the modified content from the user may be referred to as “new content.”) 
 
Regarding claim 3, Gaidar, in view of VDR, teaches the method of claim 1, wherein securely associating the content manifest with the second piece of digital content comprises embedding the content manifest within the second piece of digital content. (Gaidar, [0066], discloses "a source of unstructured content may be instrumented with metadata using a manifest or with invisible markup. At least one form of metadata may include a backward reference to the author or origin of each content item." Gaidar, [0094]-[0095], discloses every change that is made to downloaded content, the client DRM engine registers those changes in metadata that is saved in the DRM blockchain. The client DRM engine embed metadata associated with that content, and the client DRM engine may use the DRM blockchain to track the original content and any modifications to that content. Gaidar, [0102] discloses the client DRM engine may add secret watermarks and metadata during production of content into the content.)
 
Regarding claim 4, Gaidar, in view of VDR, teaches the method of claim 1, wherein the content assertion comprises an indication of an identity of a producer of the first piece of digital content. (Gaidar, Fig. 3 and [0064]-[0071], discloses downloading content from a remote data processing system by automatically retrieving the shadow image for each of the content items from DRM blockchains using a content identifier from a manifest or with invisible markup. At least one form of metadata may include a backward reference to the author or origin of each content item. The content identifier for old content is automatically calculated using a hash function. The metadata for old content may include data to identify the server from which old content was obtained, the time of creation for old content, the author of old content, etc. In combination, VDR, [0154], discloses an identifier of a new block (i.e. content assertion) comprised in the identification of the new block. The identification may comprise a hash and other metadata included in the new block itself.)

Regarding claim 5, Gaidar, in view of VDR, teaches the method of claim 1, wherein the content assertion comprises an indication of an identity associated with the content processing system. (Gaidar, Fig. 3 and [0064]-[0082], discloses downloading content from a remote data processing system by automatically retrieving the shadow image for each of the content items from DRM blockchains using a content identifier from a manifest or with invisible markup. At least one form of metadata may include a backward reference to the author or origin of each content item. The content identifier for old content is automatically calculated using a hash function. The metadata for old content may include data to identify the server from which old content was obtained, the time of creation for old content, the author of old content, etc. and if the content has been modified, client DRM engine may automatically update the metadata for the content by adding to the metadata to identify the author of the changes, what exactly has changed, the time of each change, etc. An upload manager creates a new shadow image and includes all of the new metadata for the current changes and uploads the new shadow image to be added to DRM blockchain and then upload the new content to a server platform. Gaidar, [0089], discloses the metadata may also include a source identifier to identify the location or user from which client platform obtained old content. Examiner interprets a shadow image along with its metadata being added to a DRM blockchain as a content assertion to a trusted ledger. Gaidar, [0089], discloses the metadata may also include a source identifier to identify the location or user from which client platform obtained old content. Examiner interprets a source identifier as an identity associated with the content processing system. In combination, VDR, [0154], discloses an identifier of a new block (i.e. content assertion) comprised in the identification of the new block. The identification may comprise a hash and other metadata included in the new block itself.)
 
Regarding claim 7, Gaidar, in view of VDR, teaches the method of claim 1, wherein the hash included in the content assertion is further generated using an indication of an identity of a producer of the first piece of digital content and an indication of an identity associated with the content processing system. (Gaidar, Fig. 3 and [0064]-[0082], discloses downloading content from a remote data processing system by automatically retrieving the shadow image for each of the content items from DRM blockchains using a content identifier from a manifest or with invisible markup. At least one form of metadata may include a backward reference to the author or origin of each content item. The content identifier for old content is automatically calculated using a hash function. Applicant's specification [0070] discloses "manifest 308 may comprise information providing an identity of a content transcoding service, and identity of a content producer, and a hash of the original content". The metadata for old content may include data to identify the server from which old content was obtained, the time of creation for old content, the author of old content, etc. and if the content has been modified, client DRM engine may automatically update the metadata for the content by adding to the metadata to identify the author of the changes, what exactly has changed, the time of each change, etc. After creating new shadow image, upload manager uploads new shadow image to be added to DRM blockchain and then upload the new content to a server platform. Gaidar, [0089], discloses the metadata may also include a source identifier to identify the location or user from which client platform obtained old content. Examiner interprets a source identifier as an identity associated with the content processing system. In combination, VDR, [0154], discloses an identifier of a new block (i.e. content assertion) comprised in the identification of the new block. The identification may comprise a hash and other metadata included in the new block itself.)
 
Regarding claim 8, Gaidar, in view of VDR, teaches the method of claim 1, wherein the content manifest further comprises an indication of an identity of a producer of the first piece of digital content. (Gaidar, Fig. 3 and [0064]-[0071], discloses downloading content from a remote data processing system by automatically retrieving the shadow image for each of the content items from DRM blockchains using a content identifier from a manifest or with invisible markup. At least one form of metadata may include a backward reference to the author or origin of each content item. The content identifier for old content is automatically calculated using a hash function. The metadata for old content may include data to identify the server from which old content was obtained, the time of creation for old content, the author of old content, etc. In combination, VDR, [0154], discloses an identifier of a new block (i.e. content assertion) comprised in the identification of the new block. The identification may comprise a hash and other metadata included in the new block itself.)
 
Regarding claim 9, Gaidar, in view of VDR, teaches the method of claim 1, wherein the content manifest further comprises an indication of an identity associated with the content processing system. (Gaidar, Fig. 3 and [0064]-[0082], discloses downloading content from a remote data processing system by automatically retrieving the shadow image for each of the content items from DRM blockchains using a content identifier from a manifest or with invisible markup. At least one form of metadata may include a backward reference to the author or origin of each content item. The content identifier for old content is automatically calculated using a hash function. The metadata for old content may include data to identify the server from which old content was obtained, the time of creation for old content, the author of old content, etc. and if the content has been modified, client DRM engine may automatically update the metadata for the content by adding to the metadata to identify the author of the changes, what exactly has changed, the time of each change, etc. After creating new shadow image, upload manager uploads new shadow image to be added to DRM blockchain and then upload the new content to a server platform. Gaidar, [0089], discloses the metadata may also include a source identifier to identify the location or user from which client platform obtained old content. Examiner interprets a source identifier as an identity associated with the content processing system. In combination, VDR, [0154], discloses an identifier of a new block (i.e. content assertion) comprised in the identification of the new block. The identification may comprise a hash and other metadata included in the new block itself.)
 
Regarding claim 10, Gaidar, in view of VDR, teaches the method of claim 1, wherein the trusted ledger comprises cryptographically-linked ledger entries. (Gaidar, [0018], discloses a protected piece of content has a corresponding shadow image in a DRM blockchain. A DRM engine enables a client platform to obtain the shadow image for a content item from a node in the blockchain system, checks the content item against the shadow image to verify that they match, and if the current user then modifies the content, the DRM engine ensures that those changes are added to the DRM blockchain.)
 
Regarding claim 11, Gaidar, in view of VDR, teaches the method of claim 10, wherein the trusted ledger comprises a blockchain ledger. (Gaidar, [0018], discloses a protected piece of content has a corresponding shadow image in a DRM blockchain. A DRM engine enables a client platform to obtain the shadow image for a content item from a node in the blockchain system, checks the content item against the shadow image to verify that they match, and if the current user then modifies the content, the DRM engine ensures that those changes are added to the DRM blockchain. In combination, VDR, [0095], discloses a blockchain management system.)
 
Regarding claim 12, Gaidar, in view of VDR, teaches the method of claim 1, wherein the content assertion further comprises an indication of at least one of a trusted hardware environment and a trusted software environment associated with the content process system. (Gaidar, [0022], discloses client platform may execute client DRM engine in a trusted execution environment (TEE). Gaidar, Fig. 3 and [0064]-[0066], discloses downloading content from a remote data processing system by automatically retrieving the shadow image for each of the content items from DRM blockchains using a content identifier from a manifest or with invisible markup. At least one form of metadata may include a backward reference to the author or origin of each content item. Gaidar, [0089], discloses the metadata may also include a source identifier to identify the location or user from which client platform obtained old content. Examiner interprets a source identifier as an identity associated with the content processing system. In combination, VDR, [0154], discloses an identifier of a new block (i.e. content assertion) comprised in the identification of the new block. The identification may comprise a hash and other metadata included in the new block itself.)


Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gaidar, in view of VDR,  in view of Ansari et al. (U.S. Pub. No. 2019/0228133, which claims benefit from U.S. Provisional App. No. 62/619,248 filed on 01/19/2018, previously cited), hereinafter Ansari.

Regarding independent claim 13, Gaidar teaches a method for verifying the integrity of digital content performed by a user system comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the user system to perform the method, the method comprising: (Gaidar, [0122] and [0127], discloses a client platform with a processor and non-transitory machine accessible medium used for storing the instructions which are executed by the processor.) 
receiving a piece of digital content; (Gaidar, [0015], discloses content as "digital or electronic information that was produced at least in part by a person". Gaidar, [0059], discloses a user at client platform may obtain and modify content. The content that was created may be referred to as “old content” and the modified content from the user may be referred to as “new content.”)
retrieving a content manifest securely associated with the piece of digital content, the content manifest comprising a first hash value; (Gaidar, [0018], discloses a protected piece of content has a corresponding shadow image in a DRM blockchain. A DRM engine enables a client platform to obtain the shadow image for a content item from a node in the blockchain system, checks the content item against the shadow image to verify that they match, and if the current user then modifies the content, the DRM engine ensures that those changes are added to the DRM blockchain. Gaidar, [0066], discloses "a source of unstructured content may be instrumented with metadata using a manifest or with invisible markup. At least one form of metadata may include a backward reference to the author or origin of each content item." Gaidar, [0068], discloses automatically computing a content identifier for old content using a hash function. Applicant's specification [0070] discloses "manifest 308 may comprise information providing an identity of a content transcoding service, and identity of a content producer, and a hash of the original content".)
generating a content integrity validity query message (Gaidar, [0013], discloses a shadow image may be saved in the blockchain as a transaction to provide verifiable evidence. Gaidar, Fig. 3 and [0077]-[0082], discloses a client DRM engine may determine whether a user of client platform has modified old content and thereby creating new content. If the content has been modified, client DRM engine may automatically update the metadata for the content by adding to the metadata to identify the author of the changes, what exactly has changed, the time of each change, etc. An upload manager creates a new shadow image and includes all of the new metadata for the current changes and uploads the new shadow image to be added to DRM blockchain and then upload the new content to a server platform. Examiner interprets a shadow image along with its metadata being added to a DRM blockchain as a content assertion to a trusted ledger. Gaidar, [0095], discloses that all of the shadow images in the DRM blockchain associated with a particular item of content are recorded in order and timestamped.) 
transmitting the content integrity validity query message to a trusted assertion management system; (Gaidar, [0013], discloses a shadow image may be saved in the blockchain as a transaction to provide verifiable evidence. Gaidar, Fig. 3 and [0077]-[0082], discloses a client DRM engine may determine whether a user of client platform has modified old content and thereby creating new content. If the content has been modified, client DRM engine may automatically update the metadata for the content by adding to the metadata to identify the author of the changes, what exactly has changed, the time of each change, etc. An upload manager creates a new shadow image and includes all of the new metadata for the current changes and uploads the new shadow image to be added to DRM blockchain and then upload the new content to a server platform. Examiner interprets a shadow image along with its metadata being added to a DRM blockchain as a content assertion to a trusted ledger. Gaidar, [0095], discloses that all of the shadow images in the DRM blockchain associated with a particular item of content are recorded in order and timestamped.)
However, Gaidar does not explicitly teach generating a content integrity validity query message, the first hash value retrieved from the content manifest and a hash of the piece of digital content; 
On the other hand, VDR teaches generating a content integrity validity query message, the first hash value retrieved from the content manifest and a hash of the piece of digital content; (VDR, [0008], discloses a blockchain verification method comprising sending one or more smart contract for performing verification. VDR, [0154]-[0155], discloses a new block (i.e. content assertion) may comprise an identifier generated by block constructor. A hash is computed using a hash unit over the new block. The identifier comprises a first hash over all or part of the new block (i.e. a hash of the second piece of digital content), and a second hash of the previous block (i.e. a hash of the first piece of digital content). Examiner interprets that blocks of the blockchain to be digital content and new blocks are content assertions of digital content. Examiner interprets the first hash of the new block as the hash of the second piece of digital content and the second hash of the previous block as the hash of the first piece of digital content. Examiner further interprets the new block comprising an identifier to be a content assertion comprising a hash generated from the first hash and second hash.)
VDR [0095] teaches a blockchain management system. The blockchains of VDR can be the DRM blockchains of Gaidar. The blocks of VDR can be the shadow images of Gaidar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the digital rights management (DRM) system of Gaidar to incorporate the teachings of blockchain management system of VDR because both address the same field of digital content integrity protection systems utilizing blockchains and by incorporating VDR into the Gaidar provides the digital rights management (DRM) system the ability to generate content assertions containing a hash generated using the hash of a first piece of digital content and a hash of a second piece of content.
One of ordinary skill in the art would be motivated to do so as to provide an additional way to verify the reliability or trustworthiness of a particular blockchain, as taught by VDR [0007].
However, Gaidar, in view of VDR, does not explicitly teach receiving a content integrity validity response message from the trusted assertion management system in response to the content integrity validity query message, the content integrity validity response message comprising information indicating whether the piece of digital content has been modified.
On the other hand, Ansari teaches receiving a content integrity validity response message from the trusted assertion management system in response to the content integrity validity query message, the content integrity validity response message comprising information indicating whether the piece of digital content has been modified. (Ansari, Fig. 2B and [0043]-[0046], discloses submitting a verification request to verification computer system where the verification request may include the content in question, the token, the (alleged) publisher of content, and/or other data. In response to the verification request, the verification computer system queries the blockchain for the transaction associated with the token and matches or compares the hash of the content with the hash of the content that was stored as part of the transaction. The authenticity of the content is determined and the result of that determination is returned to the consumer. If the hashed content matches and the signatures are verified, then the verification system returns a positive verification result (e.g., the content being consumed is authentic). If the elements do not match, then the returned result is false (the content is fake). Examiner interprets that a returned result of false as the digital content has been modified and therefore fake/invalid.)
The blockchain of Ansari can be the DRM blockchains of Gaidar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the digital rights management (DRM) system of Gaidar to incorporate the teachings of digital content certification and verification of Ansari because both address the same field of digital content integrity protection systems utilizing blockchains and by incorporating Ansari into the Gaidar provides the digital rights management (DRM) system the ability to check if retrieved digital content has been tampered with.
One of ordinary skill in the art would be motivated to do so as to provide reliable certification of the origin and the integrity of data content that has been, is, or will be disseminated over the internet, as taught by Ansari [0005].

Regarding claim 16, Gaidar, in view of VDR and Ansari, teaches the method of claim 13, wherein the content manifest further comprises an indication of an identity of a producer of the piece of digital content and an indication of an identity associated with a content processing system. (Gaidar, Fig. 3 and [0064]-[0082], discloses downloading content from a remote data processing system by automatically retrieving the shadow image for each of the content items from DRM blockchains using a content identifier from a manifest or with invisible markup. At least one form of metadata may include a backward reference to the author or origin of each content item. The content identifier for old content is automatically calculated using a hash function. Applicant's specification [0070] discloses "manifest 308 may comprise information providing an identity of a content transcoding service, and identity of a content producer, and a hash of the original content". The metadata for old content may include data to identify the server from which old content was obtained, the time of creation for old content, the author of old content, etc. and if the content has been modified, client DRM engine may automatically update the metadata for the content by adding to the metadata to identify the author of the changes, what exactly has changed, the time of each change, etc. After creating new shadow image, upload manager uploads new shadow image to be added to DRM blockchain and then upload the new content to a server platform. Gaidar, [0089], discloses the metadata may also include a source identifier to identify the location or user from which client platform obtained old content. Examiner interprets a source identifier as an identity associated with the content processing system. In combination, VDR, [0154], discloses an identifier of a new block (i.e. content assertion) comprised in the identification of the new block. The identification may comprise a hash and other metadata included in the new block itself.)
 
Regarding claim 17, Gaidar, in view of VDR and Ansari, teaches the method of claim 16, wherein the second hash value is further generated by computing a hash value of at least the first hash value, the hash of the piece of digital content, the indication of the identity of the producer of the piece of digital content, and the indication of the identity associated with the content processing system. (Gaidar, Fig. 3 and [0064]-[0082], discloses downloading content from a remote data processing system by automatically retrieving the shadow image for each of the content items from DRM blockchains using a content identifier from a manifest or with invisible markup. At least one form of metadata may include a backward reference to the author or origin of each content item. The content identifier for old content is automatically calculated using a hash function. Applicant's specification [0070] discloses "manifest 308 may comprise information providing an identity of a content transcoding service, and identity of a content producer, and a hash of the original content". The metadata for old content may include data to identify the server from which old content was obtained, the time of creation for old content, the author of old content, etc. and if the content has been modified, client DRM engine may automatically update the metadata for the content by adding to the metadata to identify the author of the changes, what exactly has changed, the time of each change, etc. After creating new shadow image, upload manager uploads new shadow image to be added to DRM blockchain and then upload the new content to a server platform. Gaidar, [0089], discloses the metadata may also include a source identifier to identify the location or user from which client platform obtained old content. Examiner interprets a source identifier as an identity associated with the content processing system. In combination, VDR, [0154], discloses an identifier of a new block (i.e. content assertion) comprised in the identification of the new block. The identification may comprise a hash and other metadata included in the new block itself.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165